92 F.3d 1184
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard Anthony WILFORD, Claimant-Appellant,and$42,304.00 in U.S. Currency, Defendant.
No. 94-2455.
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1996.Decided Aug. 5, 1996.

Richard Anthony Wilford, Appellant Pro Se.  Andrea L. Smith, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting the government's summary judgment motion and from the court's final decree of forfeiture.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm.  See United States v. Ursery, --- U.S. ---, 64 U.S.L.W. 4565 (U.S. June 24, 1996) (Nos.95-345, 95-346).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.